Judgment, Supreme Court, New York County (Ronald Zweibel, J.), rendered May 11, 1993, convicting defendant, after a jury trial, of attempted murder in the second degree, robbery in the first degree and robbery in the second degree, and sentencing him, as a second felony offender, to concurrent terms of 6 to 12 years, unanimously affirmed.
The verdict was based on legally sufficient identification evidence, and was not against the weight of the evidence. Issues concerning the reliability of identification testimony were properly presented to the jury and we see no reason to disturb its determinations. There was ample evidence from which *331defendant’s homicidal intent could be inferred. Indeed, defendant beseeched the accomplice, “shoot him”.
The court properly denied defendant’s request for a second Spanish interpreter during the testimony of Spanish-speaking witnesses. There is no evidence that defendant’s ability to communicate with his attorney was compromised (see, People v Rodriguez, 165 AD2d 699, lv denied 76 NY2d 1024). We reject defendant’s contention that the court was obligated to suggest that procedure sua sponte.
Defendant’s right to be present at material stages of the trial was not violated when a robing room conference was held in his absence, since the discussion involved a legal issue (see, People v Spotford, 85 NY2d 593).
Defendant’s challenges to the People’s summation remarks do not warrant reversal. Concur—Sullivan, J. P., Rosenberger, Nardelli and Andrias, JJ.